519 F.2d 1084
UNITED STATES of America, Plaintiff-Appellee,v.George Herman ROGERS, Defendant-Appellant.
No. 73-2094.
United States Court of Appeals, Fifth Circuit.
Aug. 26, 1975.

Before BROWN, Chief Judge, and GODBOLD and SIMPSON, Circuit Judges.

BY THE COURT:

1
The Supreme Court of the United States having reversed the judgment of this Court and remanded the cause to this Court for further proceedings in conformity with its opinion,


2
On further consideration it is now here ordered by the Court that the judgment of conviction entered by the District Court is reversed, and this cause is remanded to the District Court for such further proceedings as may be necessary, in light of the opinion of the Supreme Court.